Citation Nr: 1759757	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to higher initial ratings for left knee instability, rated as 10 percent disabling from November 22, 2006, 30 percent disabling from December 1, 2010, and noncompensable from January 4, 2012.

2.  Entitlement to a higher initial rating for left knee lost motion, rated as 10 percent disabling from November 22, 2006.  

3.  Entitlement to higher initial ratings for a traumatic brain injury (TBI), rated as noncompensable from November 22, 2006, and 10 percent disabling from March 2, 2010.

4.  Entitlement to a total rating based on individual unemployability (TDIU) from November 22, 2006, to December 7, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, which service included service in Iraq, and has additional service with a reserve component.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously before the Board in December 2015 when the appeal was remanded to obtain pertinent evidence, provide examinations, and conduct additional development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In the December 2015 remand, the Board noted that the Veteran's August 2008 claim of service connection for a forehead scar had not been addressed by the Agency of Original Jurisdiction (AOJ).  To date, the AOJ has not addressed that claim.  As the Board does not have jurisdiction over the claim, it is again referred to the AOJ for adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board requested that the AOJ associate with the claims file all of the Veteran's post-April 2010 treatment records from the Framingham and Boston VA Medical Centers.  In January 2017, the AOJ associated treatment records with the claims file, but the most recent treatment records are dated in February 2014 and pertain to a right hip condition.  Further, the most recent treatment records that pertain to the Veteran's left knee disability and TBI are dated in 2012.  In light of the foregoing, the Board finds that the current severity of these disabilities may not be reflected by the evidence of record and a remand is necessary to associate with the claims file all of the Veteran's outstanding and pertinent VA treatment records dated since 2012, or otherwise indicate that such records are not available.

Additionally, as noted in the December 2015 Board remand, the record shows that the Veteran was last examined in connection with his left knee disorder and TBI in 2011 and 2012, respectively, and the claims were remanded to provide new examinations.  See 38 U.S.C. § 5103A(d) (2012); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran did not report for the examinations and to date has not offered an explanation for his failure to do so.  38 C.F.R. § 3.655 (2017).

As the Veteran's claim for a TDIU is inextricably intertwined with his claims for higher ratings, the Board finds that the issue of the Veteran's entitlement to a TDIU for the period from November 22, 2006, to December 7, 2010, must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's outstanding VA treatment records, to include records dated since 2012.  If the requested records are not available, please document this finding in the claims file.  In addition, after obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Then, after conducting any further development deemed warranted, adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case.  They should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

